Exhibit 10.8

THE WHITEWAVE FOODS COMPANY

EXECUTIVE SEVERANCE PAY PLAN

Article 1. Purpose of the Plan

The purpose of The WhiteWave Executive Severance Pay Plan (the “Plan”) is to
provide severance benefits to executive officers and certain other designated
officers or employees of The WhiteWave Foods Company (the “Company”) and its
Subsidiaries whose employment terminates under the circumstances described
below.

Article 2. Definitions

Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (a) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (b) Participant’s willful
and intentional misconduct or negligence that has caused or could reasonably be
expected to result in material injury to the business or reputation of the
Company; (c) a Participant’s conviction of, or entering a plea of guilty or nolo
contendere to, a crime constituting a felony; (d) the breach by a Participant of
any written covenant or agreement with the Company or (e) Participant’s failure
to comply with or breach of the Company’s “code of conduct” in effect from time
to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Corresponding Severance Period” means a period of years equal to the multiple
applicable to the Participant’s Base Pay/Salary and Incentive Pay/Bonus in
accordance with Exhibit A hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events:
(a) a material reduction in the Participant’s annual base salary or target
annual bonus opportunity (unless a similar reduction is applied broadly to
similarly situated employees), (b) a material reduction in the scope of a
Participant’s duties and responsibilities, or (c) the relocation of the
Participant’s principal place of employment to a location that is more than 50
miles from such prior location of employment. In order for a termination by the
Executive to constitute a termination for Good Reason, (i) the Executive must
notify the Company of the circumstances claimed to constitute Good Reason in
writing not later than the 90th day after it has arisen or occurred, (ii) the
Company must not have cured such circumstances within 30 days of receipt of such
notice, and (iii) the Executive terminates employment within 6 months of the
date on which the circumstances claimed to constitute Good Reason first arose or
occurred.



--------------------------------------------------------------------------------

“Long-Term Incentive Awards” means any grant of long-term incentive awards,
including, but not limited to, long-term cash plans, stock options, restricted
stock and restricted stock units, and other equity-based awards made to any
Participant.

“Participant” means any employee who satisfies the eligibility requirements of
Section 3.

“Qualifying Termination” means (a) the involuntary termination of a
Participant’s employment by the Company (other than for Cause) or (b) the
voluntary termination of a Participant’s employment with the Company for Good
Reason. For all purposes under this Plan, an Executive shall not have a
“termination of employment” (and corollary terms) from the Company unless and
until the Executive has a “separation from service” from the Company (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company from time to
time).

“Severance Benefits” means the amounts and benefits provided in Exhibit A
hereto.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

“Termination Date” means the date of the Participant’s termination of
employment.

Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

Article 3. Eligibility

Eligibility under the Plan is limited to the executives and officers of the
Company and its Subsidiaries (a) having (i) the title of Senior Vice President
and above and a minimum salary grade designated by the Administrator, or
(ii) the title of Vice President and a minimum salary grade designated by the
Administrator, and (b) such other officers or executives of the Company as the
Administrator shall from time to time designate as eligible to participate in
the Plan at such level of participation as the Administrator may determine.

Article 4. Severance Benefits

4.1 Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.3 shall receive the applicable Severance Benefits as provided in
Exhibit A hereto. Severance Benefits shall be reduced by such amounts as may be
required under all applicable federal, state, local or other laws or regulations
to be withheld or paid over with respect to such payment. No Participant shall
be entitled to duplicate benefits pursuant to this Plan and any other plan or
agreement and no Participant shall receive any Severance Benefits upon a
termination of employment other than a Qualifying Termination.

4.2 Time of Payment of Severance Benefits. If a Participant incurs a Qualifying
Termination, subject to the satisfaction of the conditions set forth in section
4.3, all Severance Benefits (a) calculated by reference to Base Pay/Salary or
Incentive Pay/Bonus or other forms of compensation that are not contingent on
the achievement of performance criteria other than (or in addition to) the value
of the Company’s common stock shall be payable within 70 days after the
Termination Date and (b) all Severance Benefits that are contingent on the
achievement of performance criteria other than (or in addition to) the value of
the Company’s common stock shall be paid not later than two and one half

 

2



--------------------------------------------------------------------------------

months after the end of the applicable performance measurement period, unless
the award agreement under which such performance based compensation is awarded
requires payment to be made at a different date (e.g., such as to comply with
any six month delay required on the payment of deferred compensation to any
Participant who is a specified employee within the meaning of Section 409A of
the Code). Notwithstanding the foregoing, to the extent that any portion of the
Severance Benefits hereunder is deferred compensation subject to the provisions
of Section 409A of the Code, in no event shall such portion of such Severance
Benefits be paid prior to the last date by which a Participant who has incurred
a Qualifying Termination would be required to deliver the release required
under, or to agree to comply with any additional conditions imposed pursuant to,
Section 4.3.

4.3 Conditions to Payment. Notwithstanding anything contained in the Plan to the
contrary, (a) payment of any Severance Benefits shall be conditioned upon the
execution and non-revocation by Participant of a release in a form and in
substance reasonably satisfactory to the Administrator within 60 (sixty) days
after the Participant’s Termination Date and (b) the Administrator may condition
the Participant’s receipt of all or any portion of the Severance Benefits upon
the Participant’s agreement to such additional conditions as the Administrator
may deem necessary or appropriate to promote the interests of the Company,
including the execution by Participant of an agreement not to compete with, not
to solicit employees or customers from, and/or not to use or disclose
confidential information of, the Company and its Subsidiaries during a period of
time not exceeding the Participant’s Corresponding Severance Period. Any
conditions imposed by the Administrator under subclause (b) of the immediately
preceding sentence shall be communicated to the Participant not later than five
(5) business days after the Participant’s Termination Date, and must be agreed
to by the Participant within sixty (60) days following the Participant’s
Termination Date in order for the Participant to be eligible to receive the
Severance Benefits subject to such condition.

4.4 Other Benefits. A Participant shall not be entitled to any severance pay,
notice pay or other similar benefits except as provided in this Plan; provided
that if the Participant becomes entitled to severance benefits under an
individual agreement entered into between the Company and the Participant, the
Participant shall be entitled only to the benefits provided under such
individual agreement. Except as provided in this Plan, a Participant’s rights
under any employee benefit plans maintained by the Company shall be determined
in accordance with the provisions of such plans.

Article 5. Method of Funding

Nothing in the Plan shall be interpreted as requiring the Company to set aside
any of its assets for the purpose of funding its obligations under the Plan. No
person entitled to benefits under the Plan shall have any right, title or claim
in or to any specific assets of the Company, but shall have the right only as a
general creditor to receive benefits on the terms and conditions provided in the
Plan.

Article 6. Administration of the Plan

6.1 Authority of Administrator. The Plan shall be administered by the
Administrator, who shall have full authority, consistent with the Plan, to
administer the Plan, including authority to interpret, construe and apply any
provisions of the Plan. Any decisions of the Administrator shall be final and
binding on all parties. The Administrator shall be the Plan Administrator and
named fiduciary of the Plan for purposes of ERISA. The Administrator may
delegate to any person, committee or entity any of his or her respective duties
hereunder and the decisions of any such person with respect to such delegated
matters shall be final and binding in accordance with the first paragraph of
this section. This section shall constitute the Plan’s procedures for the
allocation of responsibilities for the operation and administration of the Plan
(within the meaning of Section 405(c) of ERISA).

 

3



--------------------------------------------------------------------------------

6.2 Claim Appeal Process. Any Executive who believes that he or she is entitled
to receive benefits under this Plan, including benefits other than those
initially determined by the Administrator to be payable, may file a claim in
writing with the Administrator specifying the reasons for such claim. The
Administrator shall, within 60 days of after receipt of such written claim, send
a written notification to the Executive as to the disposition of such claim. In
the event that such claim is denied in whole or in part, such written
notification shall be written in a manner calculated to be understood by the
claimant and shall (a) state the specific reason or reasons for the denial,
(b) make specific reference to the pertinent Plan provisions on which the denial
is based, (c) provide a description of any additional material or information
necessary for the Executive to perfect the claim and an explanation of why such
material or information is necessary, and (d) set forth the procedure by which
the Executive may appeal the denial of such claim. The Executive (or his or her
duly authorized representative) may request a review of the denial of any such
claim or portion thereof by making application in writing to the Administrator
within 60 days after receipt of such denial. Such Executive (or his or her duly
authorized representative) may, upon written request to the Administrator,
review any documents pertinent to such claim, and submit in writing issues and
comments in support of such claim. Within 60 days after receipt of a written
appeal (unless special circumstances, such as the need to hold a hearing,
require an extension of time but in no event more than 120 days after such
receipt), the Administrator shall notify the Executive of the final decision
with respect to such claim. Such final decision shall be in writing and shall
include specific reasons for such decision, written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions on which such decision is based.

Article 7. Amendment or Termination of the Plan

Notwithstanding anything in the Plan to the contrary, the Company’s Board of
Directors or the Compensation Committee of the Board may amend, modify or
terminate the Plan at any time by written instrument; provided that any such
amendment, modification or termination shall not (a) with respect to any
Participant who has an employment or other written agreement with the Company
explicitly providing for participation in this Plan, result in the loss of any
material or substantive rights for such Participant or (b) with respect to any
Participant, deprive such Participant of any payment or benefit that the Plan
Administrator previously has determined is payable to such Participant under the
Plan. In addition, the Administrator shall have the right at any time to make
any amendments to the Plan that could be made by the Board of Directors or the
Compensation Committee of the Board under the preceding sentence, including
modifying the timing and form of payment of all or any portion of Severance
Benefits or other payments described herein, if, in the sole discretion of the
Plan Administrator, any such amendment is necessary or advisable as a result of
changes in law or to avoid the imposition of an additional tax, interest or
penalty under section 409A of the Code and regulations promulgated thereunder.

Article 8. Miscellaneous

8.1 Headings. Headings of sections in this instrument are for convenience only,
and do not constitute any part of the Plan.

8.2 Severability. If any provision of this Plan or the rules and regulations
made pursuant to the Plan are held to be invalid or illegal for any reason, such
illegality or invalidity shall not affect the remaining portions of this Plan.

8.3 Effective Date; Effect on Prior Plans. The Plan is effective on the date
that Dean Foods Company no longer owns a controlling interest in the Company.
With respect to any employee who is eligible to receive benefits under the Plan
and as of the date that the Plan becomes effective, the Plan supersedes any and
all prior severance plans, agreements, programs and policies to the extent
applicable to such employees, including any severance plan or benefits of Dean
Foods Company that was available to the employee during the period in which Dean
Foods Company owned a controlling interest in the Company.

 

4



--------------------------------------------------------------------------------

8.4 Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Company, and its respective successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.

8.5 Governing Law. The Plan shall be construed and enforced in accordance with
ERISA and the laws of the State of Delaware to the extent such laws are not
preempted by ERISA.

8.6 Section 409A. This Plan is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to a Participant pursuant to this Plan are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). In the event the terms of this Plan would subject a Participant
to taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and the Participant shall cooperate diligently to amend the terms of
this Plan to avoid such 409A Penalties, to the extent possible; provided that in
no event shall the Company be responsible for any 409A Penalties that arise in
connection with any amounts payable under this Plan. To the extent any amounts
under this Plan are payable by reference to a Participant’s “termination of
employment,” such term shall be deemed to refer to the Participant’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Plan, if a Participant is a “specified employee,” as
defined in Section 409A of the Code, as of the date of the Participant’s
separation from service, then to the extent any amount payable to the
Participant (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Participant’s separation from service and (iii) under the terms of this Plan
would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
separation from service and (b) the date of Participant’s death. Any
reimbursement or advancement payable to a Participant pursuant to this Plan or
otherwise shall be conditioned on the submission by the Participant of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Participant within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which the Participant
incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Plan or otherwise shall not be subject to
liquidation or exchange for any other benefit.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE BENEFITS

 

    

Chief Executive Officer

  

Other Executive Officers

  

Senior Vice-Presidents

  

Vice Presidents

Grades 20-22

Base Pay/Salary    2 x current base salary    2 x current base salary    1.5 x
current base salary    1 x current base salary Incentive Pay/Bonus    2 x
current annual bonus target    2 x current annual bonus target    1.5 x current
annual bonus target    1 x current annual bonus target Long-Term Incentive
Awards (“LTI Awards”)    Cash payment made for the in-the-money value of all
outstanding and unvested LTI Awards that would vest over the 36 months following
the Termination Date. Except as provided below, the value of awards related to
WhiteWave stock shall be based on average closing price of WhiteWave stock
measured over 30 days immediately following the Termination Date, but net of any
exercise or base price applicable to such award. Cash-based awards and
stock-based awards, payment of which is contingent upon the satisfaction of
performance criteria, shall be valued based on the otherwise applicable formula
in respect of such award, except that, unless otherwise expressly provided in
the terms of such award, measurement of any performance criteria shall occur as
of the end of the calendar year that includes the Termination Date.    Cash
payment made for the in-the-money value of all outstanding and unvested LTI
Awards that would vest over the 24 months following the Termination Date. Except
as provided below, the value of awards related to WhiteWave stock shall be based
on average closing price of WhiteWave stock measured over 30 days immediately
following the Termination Date, but net of any exercise or base price applicable
to such award. Cash-based awards and stock-based awards, payment of which is
contingent upon the satisfaction of performance criteria, shall be valued based
on the otherwise applicable formula in respect of such award, except that,
unless otherwise expressly provided in the terms of such award, measurement of
any performance criteria shall occur as of the end of the calendar year that
includes the Termination Date.    Cash payment made for the in-the-money value
of all outstanding and unvested LTI Awards that would vest over the 18 months
following the Termination Date. Except as provided below, the value of awards
related to WhiteWave stock shall be based on average closing price of WhiteWave
stock measured over 30 days immediately following the Termination Date but net
of any exercise or base price applicable to such award. Cash-based awards and
stock-based awards, payment of which is contingent upon the satisfaction of
performance criteria, shall be valued based on the otherwise applicable formula
in respect of such award, except that, unless otherwise expressly provided in
the terms of such award, measurement of any performance criteria shall occur as
of the end of the calendar year that includes the Termination Date.    Cash
payment made for the in-the-money value of all outstanding and unvested LTI
Awards that would vest over the 12 months following the Termination Date. Except
as provided below, the value of awards related to WhiteWave stock shall be based
on average closing price of WhiteWave stock measured over 30 days immediately
following the Termination Date but net of any exercise or base price applicable
to such award. Cash-based awards and stock-based awards, payment of which is
contingent upon the satisfaction of performance criteria, shall be valued based
on the otherwise applicable formula in respect of such award, except that,
unless otherwise expressly provided in the terms of such award, measurement of
any performance criteria shall occur as of the end of the calendar year that
includes the Termination Date. Healthcare    Cash payment of $25,000 which may
be used to pay COBRA expenses    Cash payment of $25,000 which may be used to
pay COBRA expenses    Cash payment of $20,000 which may be used to pay COBRA
expenses    Cash payment of $15,000 which may be used to pay COBRA expenses

 

6



--------------------------------------------------------------------------------

    

Chief Executive Officer

  

Other Executive Officers

  

Senior Vice-Presidents

  

Vice Presidents

Grades 20-22

Outplacement    Cash payment of $25,000; office and administrative support for
24 months    Cash payment of $25,000    Cash payment of $20,000    Cash payment
of $15,000 Current Year Bonus    Payment of a pro-rata bonus based on months
actively employed during the year and the Participant’s target bonus for the
year of termination. If the Participant is a person who the Company reasonably
determines could have been a covered employee within the meaning of Section
162(m) of the Code for the year in which his or her employment terminates, and
such bonus has been designed to be performance based compensation exempt from
the limitation in such Section 162(m), then payment of such pro-rated bonus
shall be contingent upon satisfaction of the performance criteria otherwise
applicable to the payment of such bonus.    Payment of a pro-rata bonus based on
months actively employed during the year and the Participant’s target bonus for
the year of termination. If the Participant is a person who the Company
reasonably determines could have been a covered employee within the meaning of
Section 162(m) of the Code for the year in which his or her employment
terminates, and such bonus has been designed to be performance based
compensation exempt from the limitation in such Section 162(m), then payment of
such pro-rated bonus shall be contingent upon satisfaction of the performance
criteria otherwise applicable to the payment of such bonus.    Payment of a
pro-rata bonus based on months actively employed during the year and the
Participant’s target bonus for the year of termination. If the Participant is a
person who the Company reasonably determines could have been a covered employee
within the meaning of Section 162(m) of the Code for the year in which his or
her employment terminates, and such bonus has been designed to be performance
based compensation exempt from the limitation in such Section 162(m), then
payment of such pro-rated bonus shall be contingent upon satisfaction of the
performance criteria otherwise applicable to the payment of such bonus.   
Payment of a pro-rata bonus based on months actively employed during the year
and the Participant’s target bonus for the year of termination. If the
Participant is a person who the Company reasonably determines could have been a
covered employee within the meaning of Section 162(m) of the Code for the year
in which his or her employment terminates, and such bonus has been designed to
be performance based compensation exempt from the limitation in such Section
162(m), then payment of such pro-rated bonus shall be contingent upon
satisfaction of the performance criteria otherwise applicable to the payment of
such bonus.

 

7